Citation Nr: 1512502	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  08-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to March 1980 and from January 1991 to July 1991.  The Veteran also had service with the Rhode Island National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In March 2011, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

This case was previously before the Board in September 2011and December 2013 and was remanded for further development.  The case is again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary in this case.

The Veteran claims entitlement to a psychiatric disorder, to include PTSD.  He has submitted various written statements stating that he either had a pre-existing psychiatric disorder which was aggravated by the stress of serving in the Persian Gulf, or, in the alternative, that his psychiatric disorder first had its onset while on active duty in 1991.  The Veteran's statements and March 2011 Board hearing testimony describe the impact that seeing dead bodies and destruction following bombings in the Persian Gulf had on him, and he has also indicated that being placed in a position of authority and in the military police was highly stressful and increased his general anxiety.  Additionally, the medical evidence of record, to include VA treatment records, suggests that the Veteran may have psychiatric disorders related to childhood abuse.

The Board finds that initially, a determination must be made as to whether the presumption of soundness under 38 U.S.C.A. §§ 1111, 1132 applies in this case.  Upon review of all the evidence of record, both lay and medical, the Board finds that the presumption of soundness has not been rebutted by clear and unmistakable evidence that an acquired psychiatric disorder existed prior to active duty service in January 1991 as required under 38 U.S.C.A. §§ 1111, 1132.

In this regard, the Board finds that a service entrance examination report for the period of active duty service beginning in January 1991 is not of record.  Service treatment records include a "periodic" report of medical examination dated in May 1990, approximately eight months prior to his enlistment into active duty service in January 1991.  Although not a service entrance examination, the May 1990 report demonstrates that a psychiatric clinical evaluation was "normal."  In a May 1990 report of medical history, completed by the Veteran, he specifically checked "no" as to having "depression or excessive worry" and "nervous trouble of any sort." 

Further, in September 2011, the issue on appeal was remanded in order to provide the Veteran with a VA psychiatric examination.  The examination was held in November 2011 and performed by a VA psychologist.  The psychologist discussed the Veteran's extensive history of childhood abuse and resulting psychiatric issues, including extensive psychiatric counseling since May 1997.  The psychologist noted that the Veteran had experienced chronic PTSD associated with childhood trauma and major depressive episodes in the past, but diagnosed the Veteran as currently having social phobia.  She stated that the Veteran likely had undiagnosed PTSD, depression, and social anxiety at the time that he entered active service, and that the stress of being overseas and in a position of authority over other soldiers temporarily exacerbated these problems, but that they subsided for a time after he returned to the United States.  As discussed in the most recent December 2013 Board remand, the examiner did not provide any evidence supporting her assertion that the Veteran's psychiatric disorders began prior to his active duty service.  As such, the November 2011 VA medical opinion, regarding a psychiatric disorder prior to entry into active service in January 1991, is of no probative value.  

In the most recent January 2014 VA medical opinion, obtained pursuant to the Board's December 2013 remand, the examiner opined that the evidence of record, including the Veteran's statements was not sufficient to "clearly and unmistakably" show that the Veteran's disorders (PTSD, social phobia, or major depression) existed prior to the Veteran's entrance into active duty service.

In summary, a psychiatric disorder was not shown to have been "noted" upon entrance into active duty service in January 1991.  Further, the January 2014 VA examiner opined that Veteran's disorders did not clearly and unmistakably exist prior to active duty in 1991; as such, the Board finds that the presumption of soundness applies in this case.  Given the foregoing, the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

In light of the Board's finding that the Veteran did not have a pre-existing psychiatric disorder prior to entry into active service in January 1991, the Board finds that an additional medical opinion is required to address several unresolved medical questions.

First, in the September 2011 remand directive, the Board instructed the VA examiner to provide an opinion as to whether the Veteran's claimed stressor of fearing that his life may be in jeopardy while serving in the Gulf War was adequate to support a diagnosis of PTSD.  The examiner was asked to address whether the claimed stressor was consistent with the places, types, and circumstances of the Veteran's service, and that the Veteran's symptoms were related to this claimed stressor.  In determining whether the Veteran's symptoms were related to the claimed stressor, the examiner was asked to discuss whether the claimed stressor (specifically, of fearing that his life may be in jeopardy while serving in Saudi Arabia) contributed to his current symptoms.  

Upon review of the evidence of record, both the November 2011 and the most recent January 2014 VA medical opinions fail to address whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD.  Further, although numerous VA treatment records reflect that the Veteran experiences symptoms of PTSD (including sleep disturbance, nightmares, intrusive thoughts, and isolation) as a result of both his childhood and military experiences, these treatment records were completed by a VA licensed social worker and not a VA psychologist or psychiatrist as required under 38 C.F.R. § 3.304(f)(3) (2014).  Accordingly, the Board finds that another VA medical opinion is necessary to address whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, as the Board has found that the Veteran was presumed sound at service entrance, a new opinion is required regarding whether any currently diagnosed psychiatric disorder, including PTSD, major depressive disorder, and/or social phobia first manifest in service or was otherwise related to service. 

The Board notes that the January 2014 VA examiner opined that the preponderance of the evidence indicated that it was less likely as not that diagnosed conditions began during active duty service.  In this regard, the examiner explained that the Veteran reported difficulty adjusting to active duty service in Saudi Arabia, and particularly to a leadership role, but he repeatedly attributed this to self-consciousness about his lifelong learning difficulties and poor educational level.  He reported being constantly fearful of making a mistake or others finding out that he did not understand something.  In sum, the examiner stated that "any anxiety that he [the Veteran] described himself, he attributed to pre-existing learning difficulties and worry of being blamed or criticized because of them."  Although the VA examiner found that the evidence was not sufficient to demonstrate by clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder prior to service, the rationale in support of a finding that the Veteran's diagnosed conditions were not incurred in service appear to be dependent on the Veteran's "pre-existing" psychiatric disorders.  As such, the Board finds that the conclusions reached and rationales provided by the January 2014 VA examiner are contradictory, and therefore, of no probative value.  

Further, the January 2014 VA examiner stated that the evidence suggested that the Veteran was now having distressing intrusions of his experiences in Saudi 
Arabia, but this, according to the examiner, conflicted with his presentation in the November 2011 examination report.  The examiner also noted that it was "possible" that the Veteran was now, in the last 2 to 3 years, having late-onset symptoms of PTSD associated with Gulf War trauma.  The Board finds the examiner's opinion regarding a "possible" relationship between the Veteran's symptoms and service to be speculative and inconclusive and cannot support the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative).  As such, a new VA medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the VA Medical Center in Providence, Rhode Island.

2.  Arrange for the Veteran to undergo a VA psychological examination.  The claims file, to include a complete copy of the REMAND, should be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If scheduling allows, the Veteran's examination should be performed by a woman. 

The examiner is asked to address the following:

(a)  The examiner should confirm that the claimed stressor of fearing that the Veteran's life may be in jeopardy while serving in the Gulf War is adequate to support a diagnosis of PTSD; and that the Veteran's symptoms are related to this claimed stressor.  

(b) If the examiner finds that the claimed in-service stressor is sufficient to support a diagnosis of PTSD, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's PTSD first manifested in service or is otherwise related to service.  (The examiner is instructed to assume that the Veteran did not have a pre-existing psychiatric disorder prior to service entrance in January 1991).

(c) The examiner should diagnose any other psychiatric disorders, including major depressive disorder, anxiety disorder, and/or social phobia.

(d)  For each diagnosed psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of these psychiatric disorders had their onset during or are otherwise related to active duty service.  (The examiner is instructed to assume that the Veteran did not have a pre-existing psychiatric disorder prior to service entrance in January 1991).

The examiner should provide both clear conclusions and a reasoned medical explanation supporting his/her conclusion.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim of entitlement to service connection for PTSD.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeal


